Citation Nr: 0330104	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear defective 
hearing.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to a compensable evaluation for left ear 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an increased rating for defective 
left ear hearing will be discussed in the Remand section of 
this decision.


FINDINGS OF FACT

1.  In February 1990, the Board denied service connection for 
defective hearing of the right ear and tinnitus.

2.  Evidence submitted since the February 1990 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

The additional evidence received since the February 1990 
Board decision is new and material; thus, the requirements to 
reopen the veteran's claims of entitlement to service 
connection for defective hearing of the right ear and 
tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are 
not relevant in this case. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

After reviewing the record, the Board is satisfied that for 
the purpose of reopening the veteran's claim, the 
requirements of the VCAA have been met.

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110.  A veteran, who 
had wartime service or peacetime service, after December 31, 
1946, is presumed to be in sound condition except for those 
defects noted when examined and accepted for service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The evidence of record at the time of the February 1990 Board 
determination is briefly summarized.  The December 1979 
report of the examination conducted prior to induction into 
service shows puretone theresholds of 30, 30, 20, 15, 25, 25 
decibles at 500, 1000, 2000, 3,000, 4,000 and 6,000 Hertz.  
In June 1980, he complained of bilateral decreased hearing 
and ringing in the ear.  At that time, audiology examination 
showed nonorganic hearing loss in the right ear.  The 
diagnoses included serous otitis of the right ear.  In July 
1980, the audiology examination results were within normal 
range for the right ear.  He was treated for an ear infection 
in December 1980.  A separation examination was not 
conducted.  Post service VA audiological examination of the 
right ear dated in August 1989 showed puretone thresholds of 
30, 25, 20, 25, and 20 decibles at 500, 1000, 2000, 3,000, 
and 4000 Hertz.  The speech recognition ability was 100 
percent correct.  At that time the veteran complained of 
ringing in his left ear.  Tinnitus was not diagnosed.

In February 1990 the Board denied service connection for 
right ear defective hearing.  At that time the Board 
determined that right ear defective hearing existed prior to 
service and there was no evidence of in-service aggravation.  
Further, the Board found that the inservice episode of 
tinnitus was acute and transitory.   The Board decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  However, the veteran 
may reopen his claims by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The medical records received subsequent to the Board decision 
includes a March 2000 VA speech audiometry examination that 
noted speech recognition ability of 88 percent correct in the 
right ear.  Further, VA outpatient records dated in May 2001 
show a diagnosis of tinnitus.  The Board finds that these 
treatment records show for the first time a post service 
diagnosis of tinnitus, as well as, increased right ear 
hearing loss.  The Board concludes, therefore, that this 
evidence is new and material and the claims for service 
connection for defective hearing in the right ear and 
tinnitus are reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claims of entitlement to service connection for defective 
hearing in the right ear and tinnitus are reopened, and to 
this extent only the appeals are granted.


REMAND

Having found this evidence regarding the veteran's claim of 
service connection for right ear defective hearing and 
tinnitus to be "new and material" under 38 C.F.R. 
§ 3.156(a), and having reopened the veteran's claim, it is 
now incumbent upon the RO to review the veteran's claims of 
service connection for right ear defective hearing and 
tinnitus on a de novo basis, but only after ensuring that the 
duty to assist as well as notify under 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 has been fulfilled.  

The veteran during his treatment at a VA outpatient clinic 
gave a history of inservice noise exposure.

The record shows that the veteran was scheduled for a VA 
examination in September 2002.  However, he failed to report 
for the scheduled examination.  In January 2003, the RO sent 
a letter to the veteran and attempted to reschedule a VA 
examination.  The veteran did not respond to the RO letter.  
A review of the record does not reflect that the veteran was 
informed of 38 C.F.R. § 3.655 (2003).

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, (1) in an original 
compensation claim, the claim shall be rated based on the 
evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

Accordingly, this case is REMANDED for the following action: 

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ask the appellant if he 
is willing to report for a VA 
examination.  Inform him of 38 C.F.R. 
§ 3.655 as it relates to both his service 
connection and increased rating claims.

3.  Request the VA Fresno medical 
facilities to furnish copies of any 
additional medical records pertaining to 
defective hearing and tinnitus covering 
the period from October 2002 to the 
present.

4.  If he is willing to report for 
examination, arrange for a VA examination 
by specials in ear disorders (medical 
doctor) to determine the presence and 
etiology of tinnitus and right ear 
defective hearing, and the severity of 
the increased rating for left ear hearing 
loss.  In addition to an audiology 
evaluation any other tests deemed 
necessary should be performed.  The 
claims folder must be made available to 
the examiner prior to the examination.  
Request the examiner, following the 
examination and a review of the claims 
folder, to render an opinion as to 
whether it is as likely as not that right 
ear hearing loss and tinnitus, if 
diagnosed, are related to service, to 
include noise exposure.  If it is 
determined that the right ear hearing 
loss was present at entrance into 
service, whether it is as likely as not 
that the right ear hearing loss underwent 
a chronic increase in severity beyond 
natural progress as a result of service, 
to include noise exposure.  A complete 
rationale for any opinion expressed 
should be included in the report.   

5.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status.  RO should consider the veteran's 
reopened claims for service connection 
for tinnitus and right ear defective 
hearing on a de novo basis.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



